This case has been heretofore twice before us, and the rights of the parties so fully declared that there is no necessity to consider them further. His Honor followed those cases, and of course there is no error.
A creditor has the right to subject the land itself of his deceased debtor to the satisfaction of his debt, although there has been partition among the heirs. And one of the heirs cannot discharge his share of the land by offering to pay his part of the debt; or the amount at which it was assessed to him in the partition. Nor will it make any difference that his share has increased in value, as in this case by the diminished burden of a life estate, unless by improvements which he has made above the rents and profits; in which case, it may be, he would be allowed for the improvements to the extent that they increased the market value of the land. Hinton v.Whitehurst, 73 N.C. 157.
PER CURIAM.                                                    Affirmed.
Cited: Lee v. Beaman, 101 N.C. 299; Hooker v. Yellowley, 128 N.C. 301.
(180)